          Case 3:19-cv-00315-DJS Document 22 Filed 04/22/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                                     :
Z.P.                                                 :       CIVIL ACTION
                       PLAINTIFF                     :       NO. 3:19-cv-00315-WWE
                                                     :
v.                                                   :
                                                     :
                                                     :
YALE UNIVERSITY,                                     :       APRIL 22, 2019
YALE-NEW HAVEN HOSPITAL, et al                       :
                                                     :
                                                     :
                       DEFENDANTS                    :
                                                     :


                                    MOTION TO DISMISS
       Pursuant to Fed. R. Civ. P. 12(b)(6), the defendants, Yale University, Yale-New Haven

Hospital, Peter Salovey, Jonathan Holloway, Dr. Paul Genecin, and Dr. Lorraine Siggins, hereby

move to dismiss Counts I, IV, and VI in their entirety; Count II as to the individual defendants;

Count III as to Yale New Haven Hospital, Dr. Paul Genecin, and Dr. Lorraine Siggins; Count V

as to Yale University, Peter Salovey, Jonathan Holloway, and Dr. Paul Genecin; the request for

punitive damages in relation to Counts II, IV, V, and VI; and the request for attorney’s fees in

relation to all counts. The accompanying memorandum of law supports this motion.

                                                     THE DEFENDANTS


                                                BY:___/s/ Patrick M. Noonan (#ct00189)
                                                   Patrick M. Noonan
                                                   Shannon K. Noonan
                                                   Donahue, Durham & Noonan, P.C.
                                                   741 Boston Post Road
                                                   Guilford, CT 06437
                                                   Telephone:     (203) 458-9168
                                                   Fax:           (203) 458-4424
                                                   Email:         pnoonan@ddnctlaw.com
          Case 3:19-cv-00315-DJS Document 22 Filed 04/22/19 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                                  Patrick M. Noonan




                                                 2
